Citation Nr: 1032736	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
abductor strain, right hip, of musculoligamentous origin.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic musculotendinous and ligamentous of the lumbar spine; 
ligamentous strain of the sacroiliac joint, ride side.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to August 1987.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
Due to the Veteran's subsequent change in residence, jurisdiction 
of the case was transferred to the RO in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking increased evaluations for his service-
connected right hip and lumbar spine disorders.  After reviewing 
the Veteran's claims file, the Board finds that additional 
development is necessary in order to comply with VA's duties to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In March 2010, the Veteran submitted a statement indicating that 
he was receiving ongoing treatment at the VA Medical Center in 
Salem, Virginia, and that he wanted these additional treatment 
records to be obtained.  As it appears that additional treatment 
records are available, the RO should attempt to obtain these 
treatment records.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain all of the Veteran's 
treatment records from the VA Medical 
Center in Salem, Virginia, from September 
2009 to the present.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) notify the Veteran 
that that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


